[f1058addendumemploymentag002.gif] [f1058addendumemploymentag002.gif]




ADDENDUM EMPLOYMENT AGREEMENT




AGREEMENT made and entered into as of this 30 December 2010 between National
Automation Services, Inc., a Nevada Company (the “Company, NAS and Subsidiaries,
we, or us") having an address at 2470 St Rose Parkway Suite 314, Henderson,
Nevada 89074 and David Marlow (“Employee”), residing at 10505 W. Mars, Rd.,
Tucson, AZ 85743.

W I T N E S S E T H:




WHEREAS, Employee is presently engaged by the Company; and




WHEREAS, the Company and the Employee desire to set forth the terms of the VP of
Sales and Marketing services with the Company, pursuant to the terms and
conditions hereof




NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree with each other as follows:




1. Term of Employment. The Company agrees to and does hereby employ Employee,
and Employee agrees to and does hereby accept employment by the Company, as the
VP Sales and Marketing of the Company, subject to the supervision and direction
of its Board of Directors and Audit Committee, for a period of two years
commencing on the date of the agreement and concluding on December 31, 2012 (the
"Term").




2. Duties of Employee. Employee shall devote such time, attention and energy to
the affairs of Company as shall be reasonably required to perform the duties
hereunder, and, in pursuance of the policies and directions of the Board of
Directors, Employee shall use his best efforts to promote the business and
affairs of the Company.  




3. Base Compensation. In consideration of the Employee's services pursuant to
this Agreement, Company shall pay to Employee, during the period of Employee's
employment under this Agreement (the "Base Compensation"), (i) a salary at the
rate of $104,000.00 per annum period in accordance with the terms and conditions
of this Agreement.  The Base Compensation shall be payable in bi-monthly equal
installments, in accordance with the Company's customary procedures for payroll
of employees, subject to applicable tax and payroll deductions.




4. Incentive Compensation.




(I) In addition to Duties of Employee set forth in paragraph 2, pursuant to this
Agreement, Employee shall receive, as additional compensation for the services
be rendered by Employee under this Agreement, incentive compensation based on
the Company’s aggressive growth and acquisition strategy, fund raising efforts,
etc. in their development stage and upon growth maturity as follows:




A.

In consideration of the Employee's services performed, the Company shall pay to
Employee, under this Agreement (the "Additional Services Rendered within this
Agreement"), 1,000,000 shares of restrictive stock upon execution of this
employment agreement.








1




--------------------------------------------------------------------------------

5. Other Benefits.




(a) During the term of this Agreement the Employee shall be able to participate
in all insurance and benefit plans (i.e. health care, life insurance,
disability, etc.), stock options, profit sharing plans, and travel accidental
death and dismemberment plans adopted by the Company and shall be covered under
the Company’s D&O Insurance policy as an indemnified party through out the terms
and conditions set forth herein.  The Employee agrees to aid the Company in
procuring such insurance, including submitting to a physical examination, if
required, and completing any and all forms required for application for any
insurance policy.




6. Expenses. The Company shall pay all ‘travel and related’ out-of-pocket
expenses in accordance with the Company’s Travel and Expense Policy and
reimburse Employee for all reasonable and necessary expenses incurred by him in
connection with his duties hereunder, upon submission by Employee to the Company
of such reasonable evidence of such expenses as the Company may require.




7. Disclosure of Information. The Employee shall, during his employment under
this Agreement and thereafter, keep confidential and refrain from disclosing to
any unauthorized persons all data and information relating to the respective
businesses of the Company or any of its subsidiaries.




8. Intellectual Property Rights.




(a) The Employee shall promptly disclose to the Company in writing, any and all
cash flow models, financial statements, schedules, etc., whether or not
copyrightable or patentable, secret processes and "know-how," conceived by the
Employee during the term of his employment by the Company (the "Employee's Work
Product"), whether alone or with others and whether during regular working hours
and through the use of facilities and property of the Company or otherwise,
which directly relates to the present business of the Company. Upon the
Company's request at any time or from time to time during the Term of the
Employee's employment, the Employee shall (i) deliver to the Company copies of
the Employee's Work Product that may be in his possession or otherwise available
to him, and (ii) execute and deliver to the Company such applications,
assignments and other documents as it may reasonably require in order to apply
for and obtain copyrights or patents in the United States of America and other
countries with respect to any Employee's Work Product that it deems to be Copy
right able or patentable, and/or otherwise to vest in itself full title thereto.




(b) All documents that pertain to the Company, including but not limited to the
Employee's Work Product, shall be the sole and exclusive property of the
Company. Upon the termination of the Employee's employment, all such documents
that may be in his possession or otherwise available to him or shall thereafter
come into his possession or control shall be promptly returned to the Company
without the necessity of a request.




(c) During the course of normal operations, the Employee may need to
electronically transmit confidential information to the Company and to outside
shareholders, specialists, consultants, and auditors.  E-mail is a fast and
convenient way to communicate.  However, e-mail travels over the public
Internet, which is not a secure means of communication and, thus confidentiality
could be compromised.  The Company agrees to the use of e-mail and other
electronic methods to transmit and receive information including confidential
information, between the Employee, outside shareholders, investors, specialists,
consultants, and auditors.  








2




--------------------------------------------------------------------------------

9. Termination. This Agreement and Employee's employment may be terminated in
any one of the followings ways:




(a) Death. The death of Employee shall immediately terminate this Agreement with
no severance compensation due to Employee's estate.




(b) Disability. If, as a result of incapacity due to physical or mental illness
or injury, Employee shall have been absent from his full-time duties hereunder
for more than (1) consecutive month, then thirty (30) days after receiving
written notice (which notice may occur before or after the end of such one (1)
month period, but which shall not be effective earlier than the last day of such
one (1) month period), the Company may terminate Employee's employment hereunder
provided Employee is unable to resume his full-time duties at the conclusion of
such notice period. Also, Employee may terminate this employment hereunder if
his health should become impaired to an extent that makes the continued
performance of his duties hereunder hazardous to his physical or mental health
or his life, provided that Employee shall have furnished the Company with a
written statement from a qualified doctor to such effect and provided, further,
that, at the Company's request made within thirty (30) days of the date of such
written statement, Employee shall submit to an examination by a doctor selected
by the Company who is reasonably acceptable to Employee or Employee's doctor and
such doctor shall have concurred in the conclusion of Employee's doctor. In the
event this Agreement is terminated as a result of Employee's disability,
Employee shall (i) receive from the Company, in a lump-sum payment due within
thirty (30) days of the effective date of termination, the base salary for three
(3) months and all restricted 144a common stock shares (“Certificates, Legend
and Medallions”) as set forth within the terms and conditions of the agreement
herein after such termination.




(c) Good Cause. The Company may terminate this Agreement ten (10) days after
written notice to Employee for "Good Cause," which shall mean any one or more of
the following: (1) Employee's willful, material and irreparable breach of this
Agreement; (2) Employee's gross negligence in the performance or intentional
nonperformance (continuing for ten (10) days after receipt of written notice of
need to cure) of any of Employee's material duties and responsibilities
hereunder; (3) Employee's willful dishonesty, fraud or misconduct with respect
to the business or affairs of the Company which materially and adversely affects
the operations or reputation of the Company; (4) Employee's confirmed positive
illegal drug test result. In the event of a termination for Good Cause, as
enumerated above, Employee shall have no right to any severance compensation.




(d) Without Good Cause. At any time after the commencement of employment,
Employee may, without cause, terminate this Agreement and Employee's employment,
effective thirty (30) days after written notice is provided to the Company.
Employee may only be terminated without Good Cause by the Company during the
Term hereof if such termination is approved by a 100% of the members of the
Board of Directors (“All Board of Director Members”) of the Company and provided
that the Employee receives at least one (1) month written notice. Should
Employee terminate with Good Reason or in the event that Employee is terminated
without Good Cause during the Term, Employee shall receive from the Company, on
such dates as would otherwise be paid by the Company, the lesser of the base
salary at the rate then in effect for a period of one year (1) and all
restricted 144a common stock shares (“Certificates, Legend and Medallions”) as
set forth within the terms and conditions of the agreement herein after such
termination. Further, if Employee is terminated without Good Cause or terminates
his employment hereunder with Good Reason, (a) the Employee shall be entitled to
receive a prorated portion of any discretionary incentive compensation to which
the Employee would have been entitled to for the term during which the
termination occurred had the Employee not been terminated, (b) the Employee
shall be entitled to receive all other unpaid benefits due and owing through
Employee's last day of employment. If Employee resigns or otherwise terminates
his employment without Good Reason, rather than the Company terminating his
employment pursuant to this paragraph 12, Employee shall receive no severance
compensation.





3




--------------------------------------------------------------------------------




10. Indemnification. In the event Employee is made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by the Company against
Employee), by reason of the fact that he is or was performing services under
this Agreement, then the Company shall indemnify Employee against all expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement, as
actually and reasonably incurred by Employee in connection therewith to the
maximum extent permitted by applicable law. The advancement of expenses shall be
mandatory. In the event that both Employee and the Company are made a party to
the same third-party action, complaint, suit or proceeding, the Company agrees
to engage competent legal representation, and Employee agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Employee,
Employee may engage separate counsel and the Company shall pay all attorneys'
fees of such separate counsel. Further, while Employee is expected at all times
to use his best efforts to faithfully discharge his duties under this Agreement,
Employee cannot be held liable to the Company for errors or omissions made in
good faith where Employee has not exhibited gross, willful and wanton negligence
and misconduct or performed criminal and fraudulent acts which materially damage
the business of the Company.




11. Effect of Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach thereof.




12. Assignment. Employee shall not be entitled to assign his rights, duties or
obligations under this Agreement.




13. Amendments. The terms and provisions of this Agreement may be amended or
modified only by a written instrument executed by the party to be charged by
such amendment or modification.




14. Governing Law. The terms and provisions herein contained and all the
disputes or claims relating to this Agreement shall be governed by, interpreted
and construed in accordance with the internal laws of the State of Nevada,
without reference to its conflict of laws principles.




15. Arbitration.




(a) In the event of a dispute between the parties arising out of or relating to
this Agreement, or the breach thereof, the parties shall make every effort to
amicably resolve, reconcile, and settle such dispute between them. Should an
amicable resolution not be possible, either party may invoke arbitration.




(b) Subject to the provisions of Section 11(c) (ii) hereof, all claims, disputes
and other matters in controversy arising out of or related to this Agreement or
the performance or breach hereof, shall be decided by non-binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the "AAA Rules").





4




--------------------------------------------------------------------------------




16. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.




17. Merger and Severability. This Agreement shall constitute the entire
Agreement between the Company and Employee with respect to the subject matter
hereof. The invalidity or unenforceability of any provision hereof shall in no
way affect the validity or enforceability of any other provision.




18. Counterparts; Facsimile. This Agreement may be executed by facsimile and in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have affixed their signatures the day and
year first above written.




National Automation Services, Inc.
















December 30, 2010

Date

 




/s/ Robert Chance

Robert Chance

CEO of NAS, Acting Chairman of the Board of Directors










December 30, 2010

Date

 




/s/ David Marlow

David Marlow

VP Sales and Marketing

10505 W. Mars

Tucson, AZ 85743




















5


